Title: To Thomas Jefferson from Abbé de Reymond de St. Maurice, 26 August 1787
From: Reymond de St. Maurice, Abbé de
To: Jefferson, Thomas



Monsieur
Rue de Bourbon près les Théatins Le 26. aoust 1787.

N’aiant pu avoir L’honneur de vous Rencontrer Lorsque j’ai pris la liberté de me présenter à votre hotel, je prens La précaution de mettre sous Envéloppe Les papiers que vous voules Bien faire passer au Consul françois près d’Edenton, afin de procurer à M. de Mainville La Satisfaction qu’il a droit d’attendre de Mrs. Cabarrus Peyrinault et Compe.
Ces papiers Consistent, 1°. En une Coppie des Billets, Ensemble de Douze mille Sept Cents vingt huit livres, cette Coppie est Collationnée par un procureur au chatelet de paris, et Légalisée par quatre de Mrs. Les Echevins de La même Ville, qui me l’ont Beaucoup fait Languir, c’est Ce qui m’a privé de l’avantage de vous La Remettre pour Les jours que vous avies Eu La Bonté de me fixer, pour En faire une Expédition plutot. 2°. Un mémoire instructif Sur La Cause de cette créance, afin que M. Le Consul françois puisse Etre En Etat de Répondre à tout, Et terminer Lui-même La Conclusion, Et Le paiement de cette créance. 3°. Enfin une Lettre à Monsieur Le Consul françois qui, jointe à celle que vous aures La Bonté de Lui Ecrire, accelerera Surement Le Succès de cette négotiation. Je vous Supplie d’En aggréer d’avance mes Remerciements Les plus Réspectueux avec Lesquels j’ai L’honneur d’Etre Monsieur Votre très humble Et très obeissant serviteur,

L’abbé de Reymond de St. Maurice Vic. Gnal de Baionne

